Appellant was convicted of arson, and his punishment assessed at seven years.
1. Appellant claims the court erred in permitting Miss Powdrell to testify, that appellant had quarrelled with said witness, who was his stepdaughter, and had struck her with a stick. The evidence shows that appellant treated his stepdaughter badly, and had driven her from his house and would not let her have her clothes when she came for them. She had taken refuge at her uncle's home, and on returning next morning with young Crump, for her clothes, appellant ordered them to leave and called for his pistol; and they left at once. A day or two after this the house of her uncle, W.J. Crump, was burned.
The object of this testimony was to show motive for the burning; that the ill-will of defendant to his stepdaughter prompted him to destroy the house which had given her a home. And for this purpose the testimony was admissible. *Page 546 
2. The Court did not err in permitting the State to prove, by cross-examination of defendant, that he had been charged with other offenses. Jackson's case, ante, p. 281.
3. A fatal error was committed by the court in not instructing the jury as to the purpose for which the evidence as to former offenses was admitted. As held by this court, it was the duty of the trial court to have charged the jury, in writing, that the testimony was admitted not as proof of appellant's guilt of the crime charged, but only to affect his credibility as a witness. Jacksons' case, ante, p. 281; Hargrove's case, ante, p. 431; Warren's case, ante, p. 502.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.